                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Billy J. Covington,                             :
                                                :
               Plaintiff(s),                    :
                                                :   Case Number: 1:18cv511
       vs.                                      :
                                                :   Judge Susan J. Dlott
Anthony Cadogen, et al.,                        :
                                                :
               Defendant(s).                    :

                                            ORDER

       The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Stephanie K. Bowman filed on July 9, 2019 (Doc. 39), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired July 23, 2019, hereby

ADOPTS said Report and Recommendation.

       Accordingly, defendants’ motion for judgment on the pleadings (Doc. 19) is GRANTED.

This matter is TERMINATED from the docket of this Court.

       The pending motions (Docs 40 and 43) are DENIED as MOOT.

       IT IS SO ORDERED.




                                                    ___s/Susan J. Dlott___________
                                                    Judge Susan J. Dlott
                                                    United States District Court
